Exhibit 10.4




Dated: December 19, 2014




NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.







$250,000




Intelligent Living America, Inc. Convertible Debenture




Due December 19, 2016




This Convertible Debenture (the "Debenture") is issued by INTELLIGENT LIVING
AMERICA, INC., a Nevada corporation (the "Obligor"), to Venturian Group, Inc., a
Florida corporation (the "Holder").




The Obligor and the Holder are parties to that certain Promissory Note dated as
of April 25, 2014 pursuant to which the Holder is owed a principal amount of
$610,000 by the Obligor (the “Promissory Note”). As of the date hereof, the
Obligor owes the Holder $633,646 (the “Note Balance”) under the Promissory Note,
which includes accrued interest from the original date of the Note. At the
request of the Obligor, the Holder has agreed to confirm Obligor’s obligation to
repay Holder in this Debenture.




FOR VALUE RECEIVED, the Holder agrees to reduce the Note Balance under the
Promissory Note to the amount of $250,000.00 (the “Revised Note Balance” per the
First Amendment to the Promissory Note), and the Obligor hereby promises to pay
to the Holder or its successors and assigns the sum of $250,000.00, plus accrued
interest on or before December 19, 2016 (the "Maturity Date") in accordance with
the following terms:




Interest. Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to 6%. Interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed, to the extent permitted by
applicable law. Interest hereunder will be paid to the Holder or its assignee
 (as defined in Section 4) in whose name this Debenture is registered on the
records of the Obligor regarding registration and transfers of Debentures (the
"Debenture Register").




Security Agreement.  This Debenture is secured by the Promissory Note.








This Debenture is subject to the following additional provisions:




Section 1. This Debenture is exchangeable for an equal aggregate principal
amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.




Section 2.

Events of Default.




(a)

An "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)

Any default in the payment of the principal of, interest on or other charges in
respect of this Debenture, free of any claim of subordination, as and when the
same shall become due and payable (whether on a Conversion Date or the Maturity
Date or by acceleration or otherwise);




(ii)

The Obligor shall fail to observe or perform any other covenant, agreement or
warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture (except as may be covered by Section 2(a)(i) hereof)
or any Transaction Document (as defined in Section 4) which is not cured with in
the time prescribed; and




(iii)

An Event of Default under the Promissory Note.







Section 3.

Conversion.




(a)

(i)

Conversion at Option of Holder.




(A)

This Debenture shall be convertible into shares of Common Stock at the option of
the Holder, in whole or in part at any time and from time to time, after the
Original Issue Date (as defined in Section 4) (subject to the limitations on
conversion set forth in Section 3(a)(ii) hereof). The number of shares of Common
Stock issuable upon a conversion hereunder equals the quotient obtained by
dividing (x) the outstanding amount of this Debenture to be converted by (y) the
Conversion Price (as defined in Section 3(c)(i)). The Obligor shall deliver the
Common Stock certificates to the Holder prior to the Fifth (5th) Trading Day
after a Conversion Date, such certificates to evidence unrestricted Common Stock
that is freely tradable by the Holder.

(B)

Notwithstanding anything to the contrary contained herein, if on any Conversion
Date: (1) the number of shares of Common Stock at the time authorized, unissued
and unreserved for all purposes, or held as treasury stock, is insufficient to
pay principal and interest hereunder in shares of Common Stock; (2) the Common
Stock is not listed or quoted for trading on the OTC or on a Subsequent Market;
(3) the Obligor has failed to timely satisfy its conversion; or (4) the issuance
of such shares of Common Stock would result in a violation of Section 3(a)(ii),
then, at the option of the Holder, the Obligor, in lieu of delivering shares of








Common Stock pursuant to Section 3(a)(i)(A), shall deliver, within three (3)
Trading Days of each applicable Conversion Date, an amount in cash equal to the
product of the outstanding principal amount to be converted plus any interest
due therein divided by the Conversion Price and multiplied by the highest
closing price of the stock from date of the conversion notice till the date that
such cash payment is made.




Further, if the Obligor shall not have delivered any cash due in respect of
conversion of this Debenture or as payment of interest thereon by the fifth
(5th) Trading Day after the Conversion Date, the Holder may, by notice to the
Obligor, require the Obligor to issue shares of Common Stock pursuant to Section
3(c).  Any such shares will be subject to the provisions of this Section.




(C)

The Holder shall effect conversions by delivering to the Obligor a completed
notice in the form attached hereto as Exhibit A (a "Conversion Notice"). The
date on which a Conversion Notice is delivered is the "Conversion Date." Unless
the Holder is converting the entire principal amount outstanding under this
Debenture, the Holder is not required to physically surrender this Debenture to
the Obligor in order to effect conversions. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Debenture plus all
accrued and unpaid interest thereon in an amount equal to the applicable
conversion. The Holder and the Obligor shall maintain records showing the
principal amount converted and the date of such conversions. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error.




(ii)

Certain Conversion Restrictions.




(A)

A Holder may not convert this Debenture or receive shares of Common Stock as
payment of interest hereunder to the extent such conversion or receipt of such
interest payment would result in the Holder, together with any affiliate
thereof, beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act and the rules promulgated thereunder) in excess of 4.9% of the
then issued and outstanding shares of Common Stock, including shares issuable
upon conversion of, and payment of interest on, this Debenture held by such
Holder after application of this Section. Since the Holder will not be obligated
to report to the Obligor the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.9% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Obligor shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 3(a)(i)(A) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future








conversions or return such excess principal amount to the Holder. The provisions
of this Section may be waived by a Holder (but only as to itself and not to any
other Holder) upon not less than 65 days prior notice to the Obligor. Other
Holders shall be unaffected by any such waiver.







(B)

)   (i)

At the Maturity Date, at the Holder’s option, the entire principal amount and
all accrued interest shall be either (a) paid to the Holder or (b) converted in
accordance with Section 3 herein.




(C)

(i)

The conversion price (the "Conversion Price") in effect on any Conversion Date
shall be equal to 60% of the trailing 10-day volume-weighted average price as
quoted on the OTCBB or other exchange.




(ii)

In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holder shall have the right thereafter to, at its option,
(A) convert the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of the Common Stock following
such reclassification or share exchange, and the Holder of this Debenture shall
be entitled upon such event to receive such amount of securities, cash or
property as the shares of the Common Stock of the Obligor into which the then
outstanding principal amount, together with all accrued but unpaid interest and
any other amounts then owing hereunder in respect of this Debenture could have
been converted immediately prior to such reclassification or share exchange
would have been entitled, or (B) require the Obligor to prepay the outstanding
principal amount of this Debenture, plus all interest and other amounts due and
payable thereon. The entire prepayment price shall be paid in cash. This
provision shall similarly apply to successive reclassifications or share
exchanges.







(iii)

All calculations under this Section 3 shall be rounded up to the nearest $0.001
of a share.




The Holder is entitled to convert this Debenture during the 20-day calendar
period commencing the date of such notice to the effective date of the event
triggering such notice.




(A)

(i)

Holder agrees each Notice of Conversion will be for an amount equal to the
lesser of Twenty Five Thousand Dollars or the balance of the Obligations due
under the Promissory Note.




(B)

(i)

Holder agrees to limit, without written approval from Obligor which approval
shall not be unreasonably withheld, the open market sale of Common Stock to no
more than 500,000 shares per week.




(C)

Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered: (i)








upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) trading day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:







If to the Company, to:

Intelligent Living America, Inc.

299 Alhambra Circle, Suite 512 Coral Gables, FL 33134 Telephone No.:  (800)
800-5487

Facsimile No.: (703)964-9926







If to the Holder:

Venturian Group, Inc.

299 Alhambra Circle, Suite 512 Coral Gables, FL 33134 Telephone No.:  (800)
800-5487

Facsimile No.: (703)964-9926




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.




Section 4.

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:




“Assignee” means any person or entity to whom the Holder assigns all or any part
of this Debenture.




"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.




"Change of Control Transaction" means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Obligor,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Obligor (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at








one time or over time of more than one-half of the members of the board of
directors of the Obligor which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (c)
the merger, consolidation or sale of fifty percent (50%) or more of the assets
of the Obligor or any subsidiary of the Obligor in one or a series of related
transactions with or into another entity, or (d) the execution by the Obligor of
an agreement to which the Obligor is a party or by which it is bound, providing
for any of the events set forth above in (a), (b) or (c).




"Commission" means the Securities and Exchange Commission.




"Common Stock" means the common stock, par value $0.001, of the Obligor and
stock of any other class into which such shares may hereafter be changed or
reclassified.




"Conversion Date" shall mean the date upon which the Holder gives the Obligor
notice of their intention to effectuate a conversion of this Debenture into
shares of the Company's Common Stock as outlined herein.




"Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Original Issue Date" shall mean the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.




"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.




“Series C Preferred Stock” means the preferred stock of Obligor, issued from
time to time with the consent of Holder after the date of this Debenture.




“Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




"Trading Day" means a day on which the shares of Common Stock are quoted on the
OTC or quoted or traded on such Subsequent Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.




"Transaction Documents" means the Promissory Note and all related documents,
agreements and instruments thereto.




"Underlying Shares" means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms hereof.








"Underlying Shares Registration Statement" means a registration statement
meeting the requirements set forth in the Registration Rights Agreement,
covering among other things the resale of the Underlying Shares and naming the
Holder as a "selling stockholder" thereunder.




Section 5.

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligations of the Obligor, which are absolute and unconditional,
to pay the principal of, interest and other charges (if any) on, this Debenture
at the time, place, and rate, and in the coin or currency, herein prescribed.
 This Debenture is a direct obligation of the Obligor.

This Debenture ranks senior to all other Debentures and other evidences of
indebtedness now or hereafter issued. As long as this Debenture is outstanding,
the Obligor shall not and shall cause their subsidiaries not to, without the
consent of the Holder, (i) amend its certificate of incorporation, bylaws or
other charter documents so as to adversely affect any rights of the Holder; (ii)
repay, repurchase or offer to repay, repurchase or otherwise acquire shares of
its Common Stock or other equity securities other than as to the Underlying
Shares to the extent permitted or required under the Transaction Documents; or
(iii) enter into any agreement with respect to any of the foregoing.




Section 6.

This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Obligor, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Obligor, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.




Section 7.

If this Debenture is mutilated, lost, stolen or destroyed, the Obligor shall
execute and deliver, in exchange and substitution for and upon cancellation of
the mutilated Debenture, or in lieu of or in substitution for a lost, stolen or
destroyed Debenture, a new Debenture for the principal amount of this Debenture
so mutilated, lost, stolen or destroyed but only upon receipt of evidence of
such loss, theft or destruction of such Debenture, and of the ownership hereof,
and indemnity, if requested, all reasonably satisfactory to the Obligor.




Section 8.

No indebtedness of the Obligor is senior to this Debenture in right of payment,
whether with respect to interest, damages or upon liquidation or dissolution or
otherwise. Without the Holder's consent, the Obligor will not and will not
permit any of their subsidiaries to, directly or indirectly, enter into, create,
incur, assume or suffer to exist any indebtedness of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits there from that is senior in any
respect to the obligations of the Obligor under this Debenture.




Section 9.

This Debenture shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to conflicts of laws thereof. If
there is any dispute or controversy between the parties arising out of or
relating to this Agreement, the parties agree that such dispute or controversy
will be arbitrated in accordance with proceedings under American Arbitration
Association rules, and the arbitration laws of the State of California. Such
arbitration will be the exclusive dispute resolution method under this
Agreement. The decision and award determined by such arbitration will be final
and binding upon both parties. All costs and expenses, including reasonable
attorney’s fees and expert’s fees, of all parties incurred in








any dispute which is determined and/or settled by arbitration pursuant to this
Agreement will be borne by the party determined to be liable in respect of such
dispute; provided, however, that if complete liability is not assessed against
only one party, the parties will share the total costs in proportion to their
respective amounts of liability so determined. Except where clearly prevented by
the area in dispute, both parties agree to continue performing their respective
obligations under this Agreement until the dispute is resolved.




Section 10.

If the Obligor fails to strictly comply with the terms of this Debenture, then
the Obligor shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, attorneys' fees and expenses incurred
by the Holder in any action in connection with this Debenture, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder's
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (iv) the protection, preservation or enforcement of
any rights or remedies of the Holder.




Section 11.

Any waiver by the Holder of a breach of any provision of this Debenture shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture. The failure
of the Holder to insist upon strict adherence to any term of this Debenture on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Debenture. Any waiver must be in writing.




Section 12.

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Obligor covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Obligor from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Obligor (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.




Section 13.

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.




Section 14. The Holder may assign all or any part of this Debenture to any
person or entity upon notice to, but without the need for consent by, the
Obligor.











IN WITNESS WHEREOF, the Obligor has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.




INTELLIGENT LIVING AMERICA, INC.




By:  /s/ Paul Favata

--------------------------

Name: Paul Favata Title:

President







EXHIBIT "A"

-----------




NOTICE OF CONVERSION

--------------------



(To be executed by the Holder in order to convert the Debenture) TO:

Intelligent Living America, Inc.

299 Alhambra Circle, Suite 512

Coral Gables, FL 33134




The undersigned hereby irrevocably elects to convert $

of the principal amount of the above Debenture into Shares of Common Stock Stock
of Intelligent Living America, Inc., according to the conditions stated therein,
as of the Conversion Date written below.




Conversion Date:

 




Amount to be converted: $




Amount of Debenture unconverted: $




Signature:  




Name:  




Address:  




Common Stock Conversion Price per share:  




Number of shares of Common Stock Stock to be issued:










Please issue the shares of Common Stock Stock in the following name and to the
following address:  




Issue to:  




Authorized Signature:  




Name:  




Title:  




Phone Number:  




Broker DTC Participant Code:  




Account Number:  



